1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                       Case No.: 1:18-cr-00230-001 LJO
8                          Plaintiff,                 ORDER OF RELEASE
9           v.
10    ESTANISLAO CABRERA-FRANCISCA,
11                         Defendant.
12

13          The above-named defendant having been sentenced on June 17, 2019, to Time Served,
14
            IT IS HEREBY ORDERED that the defendant shall be released forthwith. This Order in
15
     no way addresses any potential or existing Immigration or Deportation issues.
16
            A certified Judgment and Commitment order to follow.
17

18
     IT IS SO ORDERED.
19
        Dated:    June 17, 2019                           /s/ Lawrence J. O’Neill _____
20                                               UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
